Pee Cueiam,
The facts of this case sufficiently appear in the report of the learned master and opinion of the court below.
A consideration of the questions presented by the specifications of error has led us to the conclusion that there is nothing in either of them that requires a reversal or modification of the decree; and they have been so fully considered by the learned judge of the common pleas that further elaboration is unnecessary.
■ The decree is affirmed on his opinion, and it is ordered that the appeal be dismissed with costs to be paid by appellant.